department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date tl-n-1440-00 cc dom it a uilc date memorandum for kenneth j rubin assistant district_counsel pennsylvania district_counsel from attention david a breen lewis j fernandez by george baker deputy assistant chief_counsel cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the customer quality review site of the philadelphia service_center issue the first question you ask is if a married taxpayer who files as head_of_household itemizes his or her deductions may the taxpayer’s spouse claim the full standard_deduction for married taxpayers filing separately the second question is if the spouse who files as married_filing_separately elects to itemize deductions may the spouse who files as head_of_household claim the standard_deduction for head_of_household status conclusion first if a married individual files a separate_return with head_of_household status and elects to itemize deductions and if the other spouse continues to file as a married individual filing a separate_return then that other spouse is not eligible for the full standard_deduction second if the other spouse who files as married_filing_separately elects to itemize deductions then the spouse who files a separate_return with head_of_household status may still use the full standard_deduction available for head_of_household status the facts given are that two taxpayers are legally married at the end of the tax_year they do not elect to file a joint tax_return one taxpayer qualifies to file as unmarried_head_of_household the other taxpayer files as married_filing_separately discussion tl-n-1440-00 these questions all have a common thread they involve situations in which a legally married taxpayer may be considered to be unmarried for purposes of filing a tax_return as unmarried_head_of_household or for claiming the standard_deduction several provisions of the internal_revenue_code set forth circumstances in which an individual who is legally married may not be considered as married the general_rule in sec_7703 provides that an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married under sec_7703 an individual who is married shall not be considered as married if an individual maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child with respect to which such individual is entitled to a deduction for the taxable_year such individual furnishes over one-half of the cost of maintaining such household during the taxable_year and during the last months of the taxable_year such individual’s spouse is not a member of such household sec_63 and sec_63 provide for another situation in which an individual who is married may be considered as not married those sections provide that the marital status of an individual is also determined under sec_7703 when applying the limitation concerning the eligibility to take the full standard_deduction when filing a separate_return the principle of treating a married individual as unmarried in certain situations also applies to the tax_tables set forth in sec_1 in general a married individual may file a joint_return with his or her spouse under sec_1 or file a separate_return under sec_1 and pay the tax imposed on taxable_income in accordance with the tables set forth therein however a married individual may also have an additional choice of filing_status under sec_1 if that individual is a head_of_household as defined in sec_2 and c although sec_2 specifically refers to an individual who is not married in order to be considered for head_of_household status sec_2 provides that an individual shall be treated as not married at the close of the taxable_year if such individual is so treated under the provisions of sec_7703 thus a legally married individual may also use the head_of_household filing_status so long as the requirements of sec_2 and b are satisfied if a legally married individual uses the head_of_household filing_status then under these facts the status of the other spouse continues as a married individual who files a separate_return under sec_1 next we next consider the relationship of one spouse filing as head_of_household and the other spouse married_filing_separately with the eligibility of the spouses to use the standard_deduction and the right to elect to itemize deductions sec_63 provides in general that unless an individual makes an election under this subsection for the taxable_year no itemized_deduction shall be allowable for the taxable_year sec_63 provides in part that if an individual does not elect to itemize his tl-n-1440-00 deductions then adjusted_gross_income is instead reduced by the standard_deduction this right of a taxpayer to elect to itemize deductions or use the standard_deduction is generally limited by sec_63 this limitation provides that a married individual filing a separate_return where either spouse itemizes deductions shall have a standard_deduction of zero so this limitation then applies to taxpayers who are married individuals filing separate returns under sec_1 but does not apply to a spouse who qualifies for and files as head_of_household because the spouse with head_of_household status is not considered a married individual under sec_7703 therefore the spouse who filed head_of_household may use the full standard_deduction and is not limited under sec_63 by the other spouse’s election to itemize deductions also if the head_of_household spouse elects to itemize deductions then the general limitation of sec_63 continues to apply to the other spouse because the other spouse is a married individual filing a separate_return we also refer you to page of publication entitled exemptions standard_deduction and filing information for a general discussion on spouses who elect to file as married_filing_separately and how one spouse may be able to file as head_of_household if the spouses live apart and meet certain tests in that discussion there is also a statement applicable to the second question you asked which provides that the head_of_household filing_status allows a taxpayer to choose the standard_deduction even if the taxpayer’s spouse chooses to itemize deductions if you have any additional questions please contact george baker at
